DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 11/4/20.  Claims 1, 6, 8, 13, 14, and 19 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, independent claims 1, 8, and 14 recite: receive a request for an analysis of a condition of a first entity, wherein the request comprises at least an identifier of the first entity and an identifier of the condition; generating a database query to query a database having a plurality of maps, wherein the plurality of maps include a first map relating a plurality of interactive devices to a plurality of first entity identifiers including the identifier of the first entity, and the plurality of maps include a second map relating a plurality of data types to a plurality of condition identifiers including the identifier of the condition; identify an interactive device that is mapped to the identifier of the first entity based on a result of the database query; identify a data type that is mapped to the identifier of the condition based on the result of the database query; determine that the interactive device mapped to the identifier of the first entity is configured to provide interactive data of the data type; retrieve the interactive data mapped to the identifier of the first 
The aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a processor, database, a memory device, a hardware processor, devices, a computer program product comprising a computer readable storage medium, and a processing element used to perform the aforementioned limitations nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the processor, database, memory device, hardware processor, devices, computer program product comprising a computer readable storage medium, and processing element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of generating, receiving, identifying, determining, retrieving, compiling and loading data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 
Claims 2-7, 9-13, and 15-20 are ultimately dependent from Claim(s) 1, 8, and 14 and include all the limitations of Claim(s) 1, 8, and 14. Therefore, claim(s) 2-7, 9-13, and 15-20 recite the same abstract idea. Claims 2-7, 9-13, and 15-20 describe further limitations regarding scheduling an appointment, receiving/retrieving/compiling/sending/loading data, the request indicating an identifier, and training a model. These are all just further describing the abstract idea recited in claims 1, 8, and 14, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8-12, and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin et al. (US 2004/0122701 A1) in view of Sier (US 2015/0148621 A1). 
(A) Referring to claim 1, Dahlin discloses a computer-implemented method comprising (para. 114 of Dahlin): 
receiving, by a processor, a request for an analysis of a condition of a first entity, wherein the request comprises at least an identifier of the first entity and an identifier of the condition (para. 110 & 127 of Dahlin); 
identifying, by the processor, an interactive device that is mapped to the identifier of the first entity based on a result of the database query (para. 24, 45, 58, 62, 87, 110, 127 of Dahlin; for example, note that to generate suggestions for improvement, the disease management engine may query the patient to enter treatment compliance information and the health care system may transmit the results to the disease management engine and/or to the healthcare professional for integration with the integrated workflow routine. In response, the disease management engine may transmit instructions to the patient, to the healthcare professional, and/or to provide data generated to a medical data-gathering device controlled by the integrated workflow routine which sends data to the disease management advisor.); 
identifying, by the processor, a data type that is mapped to the identifier of the condition based on the result of the database query (para. 58, 62, 65, 66, 127, and 110 of Dahlin; note that information to be transmitted from the HCP or a clinic may include information entered by the HCP, information entered by other clinic staff (e.g., vital signs), information gathered directly by medical instrumentation devices and electronically placed in the medical record (e.g., results from an electronic network-enabled 
compiling, by the processor, condition data based on at least the identifier of the first entity, the identifier of the condition, and the interactive data (para. 50, 58, 125, and 177 of Dahlin); and 
loading, by the processor, the condition data to a device associated with a second entity, wherein the loaded condition data is an input to the analysis of the condition of the first entity, and the analysis is to be performed by the second entity (para. 50, 51, 58, and 59 of Dahlin). 
Dahlin does not expressly disclose generating, by the processor, a database query to query a database having a plurality of maps, wherein the plurality of maps include a first map relating a plurality of interactive devices to a plurality of first entity identifiers including the identifier of the first entity, and the plurality of maps include a second map relating a plurality of data types to a plurality of condition identifiers including the identifier of the condition; determining, by the processor, that the interactive device mapped to the identifier of the first entity is configured to provide interactive data of the data type; retrieving, by the processor, the interactive data from the interactive device mapped to the identifier of the first entity.
Sier discloses generating, by the processor, a database query to query a database having a plurality of maps, wherein the plurality of maps include a first map relating a plurality of interactive devices to a plurality of first entity identifiers including the identifier of the first entity, and the plurality of maps include a second map relating a plurality of data types to a plurality of condition identifiers including the identifier of the condition; determining, by the processor, that the interactive device mapped to the identifier of the first entity is configured to provide interactive data of the data type; retrieving, by the processor, the interactive data from the interactive device mapped to the identifier of 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Sier within Dahlin.  The motivation for doing so would have been to improve treatment (abstract of Sier).(B) Referring to claim 2, Dahlin discloses further comprising scheduling, autonomously by the processor, an appointment with the second entity to analyze the condition of the first entity (para. 62 and 127 of Dahlin). (C) Referring to claim 3, Dahlin discloses further comprising: receiving, by the processor, a notification from the device indicating an insufficiency of the loaded condition data; retrieving, by the processor, additional interactive data of the data type from the interactive device; compiling, by the processor, new condition data based on the additional interactive data; and loading, by the processor, the new condition data to the device (para. 103 and 49-59 of Dahlin). (D) Referring to claim 4, Dahlin discloses wherein the request indicates an identifier of the second entity, and the method comprising identifying the interactive device and the data type based on the second entity (para. 87 and 114 of Dahlin). (E) Referring to claim 5, Dahlin discloses wherein the request indicates an attribute, and the method comprising: identifying, by the processor, a candidate second entity with the attribute; identifying, by the processor, at least one data type mapped to the candidate second entity; sending, by the processor, an identifier of the candidate second entity and the at least one data type to a device of the first entity; 
(F) Claim 8 differs from claim 1 by reciting “A system comprising: a memory device; a hardware processor configured to be in communication with the memory device, the hardware processor being configured to…”(para. 114 of Dahlin). Claim 14 differs from claim 1 by reciting “A computer program product of preloading data for an analysis, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a first device to cause the first device to…“ (para. 25 and abstract of Dahlin). 
The remainder of claims 8 and 14 repeat substantially the same limitations as claim 1 and are therefore rejected for the same reasons given above.
(G) Claims 9-12 and 15-18 repeat substantially the same limitations as claims 2-5 and are therefore rejected for the same reasons given above. 

Claims 6, 7, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin et al. (US 2004/0122701 A1) in view of Sier (US 2015/0148621 A1), in view of Kvernvik et al. (US 2016/0203416 A1), and further in view of Hayes (US 2015/0149202 A1).(A) Referring to claim 6 (and substantially similar claims 13 and 19), Dahlin discloses wherein the request indicates a criteria, and the method comprising: identifying, by the processor, a candidate second entity that satisfies with the criteria; identifying, by the processor, at least one data type mapped to the candidate second entity; and receiving, by the processor, a selection indicating that the candidate second entity is selected as the second entity to analyze the condition of the first entity (para. 9-10, 19, 59, 62, 91, and 110 of Dahlin). 

Kvernvik discloses training, by the processor, a model based on the at least one data type, wherein the model indicates a probability of usage of each data type among the at least one data type by the candidate second entity; sending, by the processor, the probabilities of usage of each data type to a device of the first entity (para. 78, 86, and 90 of Kvernvik).
Hayes discloses a probability of usage of a particular data type indicates a likelihood that the candidate second entity need data of the particular data type to analyze the condition of the first entity (para. 14, 16, 25, 55, and Fig. 10 of Hayes)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kvernvik and Hayes within Dahlin and Sier.  The motivation for doing so would have been for better data selection (para. 89 of Kvernvik) and to improve diagnosis process (para. 96 of Hayes).(B) Referring to claim 7 (and substantially similar claim 20), Dahlin discloses wherein the request includes an identifier of the second entity (para. 87 of Dahlin).
Dahlin does not disclose retrieving, by the processor, the interactive data from the interactive device based on the probabilities of usage of the data type by the second entity.
Kvernvik discloses retrieving, by the processor, the interactive data from the interactive device based on the probabilities of usage of the data type by the second entity (para. 78, 86, and 90 of Kvernvik).
.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 14, 6, 13, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 11/4/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/4/20.
(1) Reconsideration of the rejection of claims 1-20 under 35 U.S.C. §101 is respectfully requested.

(A) As per the first argument, see 101 rejection above. Furthermore, the query step could reasonably be construed as a "mental process".  For example, a person can search a database. Regarding the argued “data preload feature,” the Examiner does not see this feature recited in the claims. Examiner does see a step of “loading” that is defined as an “input.” As such, the limitation is not indicative of integration into a practical application.
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Regarding claim 6, Applicant is arguing features that have not been claimed. For example, the claims do not include limitations regarding a machine learning model or anything about improving functionalities of records management systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686